Case 20-10475-BLS   Doc 513-2   Filed 05/18/20   Page 1 of 3




             EXHIBIT B
                          Case 20-10475-BLS         Doc 513-2       Filed 05/18/20      Page 2 of 3


Anthon^D*Artiglio^
From:                              Siddiqui, Peter A. <peter.siddiqui@l<atten.com>
Sent:                              Thursday, May 14, 2020 6:44 PM
To:                                Anthony D'Artiglio;'dpacitti@klehr.com';'myurkewicz@klehr.com';
                                  'mbranzburg@klehr.com'; Reisman, Steven J.
Cc:                               Josh Bauchner; Carol Sheridan; Churbuck, Bryant P.
Subject:                           RE:In re Craftworks - 111 Broadway, Nashville, Tennessee

Anthony: Yes, this is your client's lease at 111 Broadway. We call it Rock Bottom store 4202, and our proposed cure is
$165,070. Let us know if you have any issues with the cure. Thanks.


Peter A. Siddiqui
Partner

Katten
Katten Muchin Rosenman LLP
525 W. Monroe Street
                   |Chicago, IL 60661-3693
direct+1.312.902.5455
peter.siddiqui@katten.com|katten.com

From: Anthony D'Artiglio <ajd@ansellgrimm.com>
Sent: Thursday, May 14,2020 5:13 PM
To:'dpacitti@klehr.com' <dpacitti@klehr.com>;'myurkewicz@klehr.com' <myurkewicz@klehr.com>;
'mbranzburg@klehr.com' <mbranzburg@klehr.com>; Reisman,Steven J. <sreisman@katten.com>; Siddiqui, Peter A.
<peter.siddiqui@katten.com>
Cc: Josh Bauchner <jb@ansellgrimm.com>; Carol Sheridan <carols@ansellgrimm.com>
Subject: RE: In re Craftworks - 111 Broadway, Nashville, Tennessee

EXTERNAL EMAIL -EXERCISE CA UTION
Counsel:


 Having not received the courtesy of a response to the below, we went back and looked at the assignment and
assumption notice only to discover a lease with Avison Young as the counterparty. Avison Young is the property
 manager for the property identified in the subject line but is not the counterparty to the lease. We believe that may be
 our client's lease as the termination date and location generally track with our lease, although the effective date is
 several years prior to the lease in question.

 Please confirm immediatelv whether the lease for the above described property is included in the assignment and
 assumption application with the misidentification of Avison Young as the counter-party, as the delay in properly
 identifying our client's lease has now severely prejudiced its rights.

 Best,

 Anthony J.[yArtiglio
 Ansel! Grimm & Aaron, P.C.
 (973)247-9000 ext.427
 Bio 1 V-Card 1 Website


 From: Anthony D'Artiglio
 Sent: Wednesday, May 13, 2020 3:48 PM
Case 20-10475-BLS   Doc 513-2   Filed 05/18/20   Page 3 of 3
